DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 105-127 are pending as of the amendment of 5/30/19, and are considered herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 111-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 111 recites “the isolated nucleic acid molecule” in Claim 109.  Such lacks antecedent basis. 
	Claim 112 recites “the isolated nucleic acid molecule” in Claim 109.  Such lacks antecedent basis.
	Claim 113 recites “the vector” in Claim 109.  Such lacks antecedent basis.
	*For purposes of substantial consideration, Claims 111 and 112 will be considered to depend from Claim 110, while Claim 113 will be considered to depend from Claim 112.

Double Patenting
It should be noted that Patent Nos. 10,335,456 and 10,744,183 were considered for ODP purposes.  However, in base claim 105, the cells in the body are treated, while the patents are to ex vivo treatment, and in base claim 120, the disorder requires a karyotype abnormality, and the patent is treating diseases where the abnormality is telomere length, which is not a karyotype abnormality.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 105-109 and 115-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic for the recitation of agents that increase the expression of Zscan4 in cells.  Depending claims 110-114 are to polynucleotides encoding Zscan4, demonstrating the rejected embodiments include more than polynucleotides encoding Zscan4 being introduced to the cells.  
The specification only teaches administration of Zscan4 protein, or nucleic acids encoding Zscan4. 
The art fails to teach more.
Also, neither the art, nor applicant’s disclosure disclose how Zscan4 protein increases expression of Zscan4 in the cells.  In fact, it appears to only increase the level of Zscan4 in the cells temporarily.
In addition, the disclosure and art fail to disclose any particular entities in the transcription, processing of mRNA, translation of mRNA, and post-translational processing, or the degradation of Zscan4 which may provide clues as to what to adjust and how, in order to increase the expression of Zscan4.
It is noted that Applicant has claimed increased expression in the claim, and not increased levels, and thus, the protein itself is not possessed, as it does not increase expression, but increases levels of protein.
Thus, beyond the polynucleotides encoding the same, the Artisan would not have understood applicant to have been in possession of other molecules that increase the expression of Zscan4.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 105-124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are broad, encompassing the treating of any disease or condition associated with a chromosomal abnormality, in a human, by providing an agent that increases expression of Zscan4 in at least one cell of a human, to thereby treat the disease or disorder (e.g., Claim 105).  As seen by Claim 105, the chromosomal abnormality may be a karyotype abnormality (e.g., Claim 106), or non-karyotype abnormality (broad claims).  Some Karyotype abnormalities include any nullisomy, monosomy, trisomy, tetrasomy, pentasomy, (Claim 107) particular trisomys, monosomys, duplications (Claim 108) and telomere shortening (e.g., Claim 118), and deletions (e.g., claim 108).  The expression of the Zscan4 may be temporary or permanent, may be human or mouse or other forms and homologues (e.g., Claim 114 and broad claims), and may be increased by protein delivery, or gene delivery (e.g., Claims 110-117).  Finally the association may be other forms of disease that occur more prevalently in a form of chromosomal abnormality than in normal situations (e.g., Alzheimers is more prevalent with trisomy 21) (e.g., Claim 119).
Claims 120-127 are more focused on treating bone marrow or blood with a nucleic acid encoding Zscan4, or Zscan4 itself, in vitro, to correct the genetic abnormality, and engrafting the same, to treat bone marrow failure.
So, in effect, if you have one of these disorders/diseases, associated with any chromosomal abnormality, increasing Zscan4 is taught in the specification to correct the chromosomal abnormality, simply by being present in the cells.  Thus, increasing its level in any cells will correct the abnormality.
The art recognizes many forms of chromosome abnormalities, including all those listed in the claims.  There exist so many karyotype abnormalities, it’s hard to put a number on it.  However, there exist a few immediate problems with solving all these chromosomal abnormalities. 
The specification fails to provide any mechanisms or evidence of action, beyond a broad wish, for replacing missing genetic material, both internal chromosome deletions, and deletions of whole chromosomes.  Still further, in translocations, there is no evidence or reasoning beyond a broad statement that it will solve the problem, of fixing the translocations.  Similarly, fixing duplications is only provided in the form of a broad statement without evidence of reasoning to demonstrate that it would work.  Thus, the Artisan would wonder if any particular transloation, deletion, duplication, or monosomy could be solved by the presence of Zscan4.
With regard to the methylation status of the gene, where methylation typically leads to less expression of a gene, Applicant has proposed that the demethylation provided by Zscan4 can reset the genome and provide proper behavior of the genes.  However, often times it is not that diseases are caused by too much methylation, but hypomethylation may cause disorders and mutation (e.g., Moore, et al. (2013) “DNA Methylation and Its Basic Function”, Neuropsychopharmacology REVIEWS, 38: 23-38, pp. 24-25, and titles of references therein: Chen, et al. 1998, Fan, et al. (2001), Hutnick 2009, Nguyen 2007).  The same questions would arise in instances were methylation was aberrant, rather than hyper or hypo methylated, because it is clear that methylation may be needed to some extent, but not the parituclar methylation pattern of the chromosomal abnormality. Thus, the Artisan would wonder if any particular methylation could be solved by way of Zscan4, and if the demethylation caused would also cause other problems that kill the cells treated before a therapeutic effect is had.
	Moreover, with regard to the use of Zscan4 in polysomys, taking one of the myriad that exist, Applicant’s listed treatment of Trisomy 21 (downs syndrome), Applicant does provide an in vitro example of treatment of Trisomy 21 fibroblasts, to return to normal, through population doublings, which is limited to about 14-17% of the cells.  However, this is not the treatment of stem cells, and sufficient replace of tissue by those stem cells to replace enough tissue (it is noted that somatic cells do not replicate in general, and thus cannot get rid of the extra chromosome), to have a therapeutic effect, when injected into any tissue to increase Zscan4 levels.  In fact, while there is no prior art, because Applicant was the first to discover this, however, Applicant’s own non-patent disclosure of the same teaches that these are “Possible therapeutic applications of Zscan4”, “treatment might provide alleviation of conditions”, and “suggest the possibility of a new therapy for genetic errors and chromosome abnormalities”, and “it is conceivable that ZSCAN4 biologics may be developed into a ‘natural chromosome therapy’” (Amano, et al. (2015) “Correction of Down Syndrome and Edwards syndrome aneuploidies in human cell cultures”, DNA Research, 22(5): 331-42, pp. 341-42, emphasis added).  Clearly, the disclosure in vitro, while providing a speculative therapy for chromosome abnormalities, it far from a reasonably predicted therapy, requiring much more research and development to provide enabled therapy.  This analysis is further backed up by another Artisan’s analysis of the same disclosure by Applicant.  Rondal (2020) “Down syndrome: A curative prospect?”, AIMS Neuroscience, 7(2): 168-93, looks at Amano’s research article (SUPRA), and states: “The authors suggest that introduction of human ZSCAN4-mRNAs into cells may have the ability to remove chromosome extra copies without affecting the remainder of the genome. They speculate that a ZSCAN4-mediated mechanism detects unpaired chromosomes during cell division (meiosis or mitosis) and detaches them from the rest of the replication apparatus.” (p. 171-172).  Also, in concluding, reviewing both Amano and the rest of the prior art, Rondal concludes that “Genetic therapy is still largely experimental and mostly restricted to in vitro manipulations. It will require several additional experimental studies before being in capacity to be assessed pre-clinically and tried clinically.” (Emphasis added).  Clearly, the Artisan reviewing Applicant’s disclosure is not so sure about the mechanisms, and it is speculation, as the Examiner has noted from applicant’s own disclosure, requiring much more experimentation both pre-clinically, and clinically, to determine if these therapies would work in any particular instance.
	With regard to the molecules increasing Zscan4, beyond the protein and the nucleic acids expressing the same, as shown in the written description (where it was emphasized that applicant is claiming increasing expression, not the total level of zscan4), the Artisan would not know what other molecules to use to increase Zscan4 in these cells, and would have to experiment to find them.
	With regard to treating bone marrow failure, the first karyotype abnormality is a monosomy, and thus, the same argument applies as above: where is this second chromosome going to come from?  The Artisan would not reasonably predict Zscan4 to produce another chromsome.  Similar arguments apply to the duplications, translocations, internal deletions, altered methylations, etc, as above.  
	Thus, the Artisan, being unable to reasonably predict treatment in any particular case, would have to experiment to determine how to administer to affect enough cells of enough tissues, to effect treatment, for the disorders, due to the highly speculative nature, even for those aspects which could be treated in vitro, as shown by the art.  This is considered undue experimentation.
	Thus, the claims are not considered enabled.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633